    /


/
        Case 3:19-cv-02070-W-WVG Document 13 Filed 01/21/20 PagelD.66 Page 1 of 1



                                                                                                                                          FILED
                                                                                                                                          JAN 2 4 2020
                                                     UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA




            1472 NEPTUNE LLC.
                                                              Plaintiff
                              .   v.
                                                                              CASE NUMBER: 19-CV-2071.l-W(WVG)
            PAUL H. MEARDON et al.
                                                              Defendants.



                        CONSENT TO JURJSDICTION BY A UNITED STATES MAGISTRATE JUDGE
                      The parties, having settled this case, b); sigoingbelow further voluntarily consent to the jurisdiction of United
            Stares M~sttate Judge William V. Gallo, until June 1, 2023, to decide:
                      {lJ alt disputes regarding settlement terms arising during the documenmion thereof not r<':Solnd by the
            parties themselves; and,
                      (2) all dis~ arising out ofthe terms of the sottlanent agreement once completed;
            AND that any decision by lhe Magistrale Judge regarding any such dls,P.Ute(S), 1 or~ above, shall be FINAL AND
            BffiDlNG, WITH NO APPEAL. The intent of the parlles 1s to provide the Magistrate Judge p!ena~ authority lo
            achieve finality regarding disputes between/among the parties, fo reduce the nsk of future litigation, minimize
            eii:pense, and afford a venue for1he parties 10 solve disputes with a minimum of expense.
                                               Signatures                                                                Date
                                                    F.. .,.    \'i11-                             /irl~OP6£
                                                                                                 7
                                                                                             I- /4-2.o'2..c*
                                                                                            _ _ . . . . T®".111$   ...       rrrc:l',\#




                                                                                          \I/n I/ d.o;)..O


             cin:le <me each: (Plalllliff/Octi:ndant) !IIld (A\lomey/Cliem}
                                                                  ORDER OF REFERENCE
                IT IS HEREBY ORDERED that this case be referre« to the Honorable William V. Gallo.
             United States Magistrate Judge, for all settlementproceedingi and thee try of judgment in·
             accordance with 28 U.S.C. 636(c), FRCP 73 and the foregoingconse       ftqe parties.
                                                                                                                         I
                     t/~l~
                        Date .                                                 Sr. Unitt:d Sta
